DETAILED ACTION

Supplemental Notice of Allowance 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/10/22 has been considered and entered.  Claim 5 has been canceled.  Claims 1-4 and 6-11 remain in the application with claims 8-11 having been withdrawn from consideration as being directed toward a non-elected invention in paper filed 8/16/21.  Claims 1-4,6 and 7 remain active for prosecution thereof.  

In light of the amendment filed 5/10/22, the 35 USC 103 rejections have been withdrawn.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kendall Gurule on 5/26/22.

The application has been amended as follows: 

In claim 1, the phrase – wherein the electrode slurry comprises a reference material that is changed in a reflection characteristic according to the dry state – has been inserted after the term “band” and before the “.”.
Claims 2 and 8-11 have been canceled.
In claims 3 and 6, the term “claim 2” has been deleted and replaced by the term -- claim 1 --.  
In claim 4, the term “claim 3” has been deleted and replaced by the term -- claim 1 --.  
Allowable Subject Matter
Claims 1,3,4,6 and 7 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach monitoring the dry state of an electrode based on the solids content of the electrode slurry.  The prior art teaches monitoring the temperature, binder content or solvent but not the solids content to estimate the drying rate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715